

Exhibit 10.30
FIFTH AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE


THIS FIFTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (the “Fifth Amendment”),
dated as of November 29, 2017, is made by and between KBS LEGACY PARTNERS DAKOTA
HILL LLC, a Delaware limited liability company ("Seller"), and RREF III-P ELITE
VENTURE, LLC, a Delaware limited liability company ("Buyer"), with reference to
the following:


WHEREAS, Buyer and Seller are parties to that certain Agreement for Purchase and
Sale dated as of September 5, 2017, that certain First Amendment to Agreement
for Purchase and Sale dated as of October 2, 2017, that certain Second Amendment
to Agreement for Purchase and Sale dated as of November 6, 2017, that certain
Third Amendment to Agreement for Purchase and Sale dated as of November 17,
2017, and that certain Fourth Amendment to Agreement for Purchase and Sale dated
as of November 27, 2017 (collectively, the "Purchase Agreement");


WHEREAS, Seller and Buyer have agreed to enter into this Fifth Amendment to set
forth their agreement regarding the matters set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Buyer and Seller hereby agree to the
following:


1.Terms. All initially capitalized terms which are used in this Fifth Amendment,
but not otherwise defined herein, shall have the same meanings as ascribed
thereto in the Purchase Agreement.
2.    Approval Date. Notwithstanding the terms of Section 2.5.3 of the Purchase
Agreement, Buyer and Seller hereby agree that the Approval Date shall be Monday,
December 4, 2017.


3.    Title Cure and Deadline. Notwithstanding the terms of Section 2.6.3 of the
Purchase Agreement, Buyer and Seller hereby agree that the Cure Notice Period
and the Waiver Notice Period shall end on Monday, December 4, 2017.


4.    Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this Fifth Amendment, the undersigned hereby ratify and confirm the
Purchase Agreement which remains in full force and effect.
5.    Counterparts. This Fifth Amendment may be executed in counterparts, each
of which shall be deemed an original and all of said counterparts shall
constitute but one and the same instrument. Signatures delivered via facsimile
or other electronic means shall be accepted as if original.


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby execute this Fifth Amendment to be
effective as of the date set forth above.


SELLER:


KBS LEGACY PARTNERS DAKOTA HILL LLC, a Delaware limited liability company


By:
KBS Legacy Partners Properties LLC, a Delaware limited

liability company, its sole member


By:
KBS Legacy Partners Limited Partnership, a

Delaware limited partnership, its sole member


By:
KBS Legacy Partners Apartment REIT,

Inc., a Maryland corporation, its sole
general partner




By:
/s/ Guy K. Hays

Name: Guy K. Hays
Title:
Executive Vice President



BUYER:


RREF III-P ELITE VENTURE, LLC, a Delaware limited liability company


By:
Elite Street Capital, LLC, a Texas limited liability

company, its Administrative Member


By:
/s/ Yehonatan Sade        

Yehonatan Sade,
Managing Manager
The undersigned joins in the execution of this Fifth Amendment in order to
acknowledge the terms hereof.
ESCROW AGENT:


FIDELITY NATIONAL TITLE INSURANCE COMPANY


By:
/s/ Kim Belcher

Name:
Kim Belcher

Title:
Sr. Comm. Escrow Officer



2